DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rock et al., [US 5,601,350].  Rock teaches of a cabinet storage system (fig. 1) for a cabinet comprising: a base (11); a pair of slides (pull-out rails and support rails), each slide in the pair of slides comprising a slideable portion (pull-out rail – col. 2) coupled with the base, and a fixed base portion (12) for fixedly coupling with a cabinet {carcass}, the pair of slides longitudinally extending in parallel on opposite sides of the base; and the fixed base portion comprising a face frame lip standoff (viewed as the down-turned lip shown at the front of rail (12) – figs. 6 & 13-14 for instance) extending from a front edge of each respective slide and extending away from the slideable portion, wherein the face frame lip standoff extends a predetermined distance from the front edge of each respective slide to butt against an inner surface of the cabinet (depends upon viewed orientation) and align the cabinet storage system in an opening in the cabinet.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al.  Rock teaches of a cabinet storage system (fig. 1) comprising: a pair of slides (pull-out rails and support rails), each respective slide included in the pair of slides having a fixed portion (12) and a slideable portion (pull-out rail), the fixed portion fixedly mounting the cabinet storage system in a cabinet (furniture carcass); a base (11) having opposing planar surfaces (inner and outer for instance) and being coupled with the slideable portion of each respective slide on one of the opposing planar surfaces so as to extend slideably outside an opening in the cabinet with the slideable portion of each respective slide; and the fixed portion of each respective slide comprising a face frame lip standoff (viewed as the down-turned lip shown at the front of rail (12) – figs. 6 & 13-14 for instance), extending away from the fixed portion in a same direction as the base slideably extends outside the opening in the cabinet, and the cabinet storage system being fixedly mountable in the cabinet such that the face frame lip standoff is contiguously aligned with a rail (2) included at the bottom of the cabinet at the opening in the cabinet.  Rock teaches applicant’s basic inventive claimed system as outlined above, but does not show the system being mounted in a bottom of the cabinet.  As to this aspect, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by positioning the system along the bottom of the cabinet (such is the case in a cabinet with a series of vertically oriented drawers) since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  As modified, placing the system along a bottom of the cabinet would afford a user with an alternative storage arrangement where a series of vertically aligned drawers could be utilized as opposed to one top positioned drawer and a large lower compartment covered by a door.  As to Claim 16, the fixed portion of each respective slide includes a body (part of the elongated lower horizontal body), the face frame lip standoff being a portion of the body of the fixed portion of each respective slide.  As to Claim 24, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 
Claims 6-10, 15-16 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Walburn [US 6,390,576] in view of Rock.  Walburn teaches of a cabinet storage system (fig. 1) for a cabinet comprising: a base (base of (26) – note col. 5); and a pair of slides (drawer slide assembly (17)), each slide in the pair of slides comprising a slideable portion (movable portion) coupled with the base, and a fixed base portion (fixed portion) for fixedly coupling with a cabinet {cabinet}, the pair of slides longitudinally extending in parallel on opposite sides of the base.  Walburn teaches applicant’s basic inventive claimed system as outlined above, but does not show the inclusion of a lip standoff along the front edge of a slide as prescribed by applicant.  As to this feature, Rock is cited as an evidence reference for the known use of a face frame lip standoff (see previous mapping) abutting against an edge of a rail in an analogous art.  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walburn so as to include a lip standoff along a front edge of a slide in view of Rock’s teaching because this arrangement would enhance the versatility of Walburn’s device by providing a structure by which the front of a slide can be positively positioned along a front rail of the cabinet for ease of assembly and for stability purposes.  As modified, the face frame lip standoff would extend a predetermined distance from the front edge of each respective slide to butt against a surface of the cabinet and align the cabinet storage system in an opening in the cabinet.  Regarding Claim 7, as modified, the predetermined distance is a first predetermined distance and the cabinet storage system further comprises a bracket (34, 24) coupled with each respective slide, the bracket comprising a face frame bracket (36) positioned to extend a second predetermined distance beyond the front edge of the respective slide (figs. 4A-4H show various iterations for mounting the bracket with one example {4B} showing the face frame bracket spaced a further distance from the front edge of the cabinet {via spacers (50)} as one example), the face frame bracket adjustable and available to couple a cabinet front to the cabinet storage system, the first predetermined distance being less than the second predetermined distance.  Regarding Claim 8, as modified, a difference between the first predetermined distance and the second predetermined distance is a predetermined offset.  Regarding Claim 9, as modified, the predetermined offset can be greater than or equal to a width of a rail included in the cabinet as the inner surface of the cabinet (depending upon the exact mounting of the bracket relative to the cabinet’s opening).  Regarding Claim 10, as modified, the predetermined offset can be greater than or equal to the width of a rail included in the cabinet and a width of a face frame included in the cabinet (depending upon the exact mounting of the bracket relative to the cabinet’s opening).  As to Claims 15-16 & 24, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous.  
Claims 13-14 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walburn and Rock et al., and further in view of Rechberg [US 2020/0245766].  The prior art teach applicant’s basic inventive claimed system as outlined above, but does not show fasteners threadedly connected with the base, and ears fixedly coupled with the slideable portion such that the base is coupled with the slideable portion by the fasteners being engaged with the ears.  As to this aspect, Rechberg is cited for showing a known means of connecting a base ((24) of (16)) to a slide via fasteners (162) and ears (38).  It is noted that Rechberg shows one ear per slide, but could employ shorter plural ears on each slide as opposed to one long continuous ear.  The position being taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time to incorporate two shorter ears as opposed to one long ear, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art so as to connect the slide to the base using ears and fasteners in view of Rechberg’s teaching because this arrangement would provide an alternative coupling means by which the base can be easily affixed to the slides with a very sturdy connection.  Regarding Claim 14, as modified, the ears would include a front ear and a rear ear, the ears each including an aperture (160) to receive respective fasteners (162) to complete alignment of the pair of slides and the base.  It is noted that the rear ears do not include a notch, but could entail an oblong aperture or a center cut aperture resembling a notch if so desired.  The position being taken that it would have been an obvious matter of personal preference to vary the shape or size of an aperture depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.
Claims 17-18 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Walburn and Rock and further in view of Hu [US 2015/0208801].  The prior art teaches applicant’s basic inventive claimed system as outlined above, but does not show the fixed portions of the slide including feet extending away from the fixed portions and attached to a bottom of the cabinet.  As to this feature, Hu is cited as an evidence reference for the known use of feet (11) attached to fixed portions (5) of a sliding device and to a static structure such as a wood substrate (9) in an analogous art.  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art so as to include attachment feet in view of Hu’s teaching because this arrangement would provide a means by which the sliding assembly can be mounted to a bottom surface of a cabinet and elevated a distance vertically from the surface as dictated by the needs and/or preferences of an end user, such as for clearance or tolerancing issues.  As to Claim 18, all the components of the fixed portion are accounted for within the prior art mappings, but they do not define a monolithic one-piece structure.  As to this aspect, the position is taken that it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the structure of the prior art in order to incorporate an “integral” arrangement as dictated by the needs or preferences of a user, since it has been held that forming in one piece an article which has previously been formed in two or more pieces and put together involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  As to Claims 25, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous.  

Allowable Subject Matter
Claims 11-12 & 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various cabinet storage systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
September 26, 2022

/James O Hansen/Primary Examiner, Art Unit 3637